DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
This application is in condition for allowance except for the following claim Objections: 
Claims 1, 3 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation "the position" in line 1, “the extent”, “the contact”, “the tire” and “the ground” in lines 4-5. 
Claim 3 recites the limitation “the sum” in lines 1-2. 
Claim 10 recites the limitation “the user” in lines 1.  
There is insufficient antecedent basis for these limitation in the claims. Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20140019003 A1, DE 102007014765 A1 and US 6112587 A.
US 20140019003 A1 discloses a method for locating the position of the wheels of a vehicle, each equipped with an electronic module for measuring operational parameters of each wheel, includes: controlling the transmission, by the module equipping that wheel, of n signals transmitted at times t1 to tn for given angular positions θ1 to θn of the module, to a connected central processing unit, and to speed sensors each positioned close to a wheel, capable of delivering, values convertible into angular values, data representing the orientation of the wheel. The central processing unit is programmed to calculate, for each series of angular values Δ1 to Δn provided by a wheel measuring sensor at the times t1 to tn, a characteristic value Vn1-Vnr representing the dispersion of the values Δ1, (Δ2- θ2) . . . (Δn- θn), and to compare the characteristic values to allocate, to the electronic module, the position of the wheel located close to the wheel speed sensor.
DE 102007014765 A1 discloses a method for monitoring operating parameters on tires of a vehicle, wherein a tire contact patch of the tire is determined during a measuring procedure and a deviation of the tire contact patch from a reference value is transmitted wirelessly to a control unit. 
US 6112587 A discloses a method for carrying out the allocation of the wheel position to tire pressure control devices (6a to 6d) in a tire pressure control system of a motor vehicle. The tire pressure control devices (6a to 6d) transmit their individual identifiers to the central unit (10) of the tire pressure control system at pregiven time intervals. The individual identifiers are transmitted at transmitting time points. At these time points, the wheel assumes a defined angular position so that a defined angular offset is present between two transmission time points. The rotation signals, which are supplied by the rpm sensors (4a to 4d), are checked in the central unit (10) as to which rotation signal exhibits the same angular offset. In the central unit (10), the tire pressure control devices (6a to 6d) are allocated to that wheel position whose rpm sensor (4a to 4d) likewise has measured the pregiven angular offset.
The references separately or in combination do not appear to teach determining a determined supported load value associated with each electronic unit, for each value of the extent of the contact patch via which the tire is in contact with the ground, when at least one measured supported load value differs from the other measured supported load values by more or less a first predetermined factor, said different measured supported load value is compared against the determined supported load values, the electronic unit of which the associated determined supported load value is substantially equal to said at least one different measured supported load value being assigned to the wheelset associated with the load sensor from which said different measured supported load value originates, the method continuing in order to assign a wheelset of the vehicle to each electronic unit.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861